internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a 2-plr-104104-01 date date legend x y z year dear this is in response to a ruling_request dated date and supplemented date both the original ruling_request and the supplemental information were submitted on your behalf by your authorized representatives you are seeking rulings on the federal_income_tax consequences of the proposed transaction described below you have already received a private_letter_ruling from exempt_organizations concerning the proposed transaction this letter responds to your request for a ruling concerning the charitable_contribution_deduction issue we are responding to the following ruling that you have requested x will be entitled to a charitable_contribution_deduction under sec_170 of the internal_revenue_code upon the exercise of the option whether by y or by a permitted transferee in an amount equal to the difference between the exercise price and the fair_market_value of the common_stock received upon the exercise of the option on the date of exercise subject_to the limitations under sec_170 on the amount of a charitable_contribution_deduction allowed a corporation conclusion sec_1 x will be entitled to a charitable_contribution_deduction under sec_170 of the internal_revenue_code on the date the common_stock is transferred to a permitted plr-104104-01 transferee in an amount equal to the difference between the exercise price and the fair_market_value of the common_stock received upon the exercise of the option subject_to the limitations under sec_170 on the amount of a charitable_contribution_deduction allowed a corporation this ruling is based on the assumption that the permitted transferee is described in sec_170 at the time that the transfer of common_stock is made by x to the permitted transferee x will be entitled to a charitable_contribution_deduction under sec_170 of the internal_revenue_code on the date the common_stock is transferred to y or a permitted transferee pursuant to the net exercise procedure described below in an amount equal to the fair_market_value of the common_stock received upon the exercise of the option subject_to the limitations under sec_170 on the amount of a charitable_contribution_deduction allowed a corporation this ruling is based on the assumption that y or the permitted transferee is described in sec_170 at the time that the transfer of common_stock is made by x to y or to the permitted transferee x is a for-profit corporation facts y is a non-profit corporation described in sec_501 of the code the service has recognized y as a private_foundation as defined in sec_509 of the code in year x pledged to y an option to acquire z shares of common_stock of x common_stock at an option_price representing the fair_market_value of the common_stock as determined by the board_of directors of x on the date that x pledged the option y may transfer and assign the option or any portion thereof only to one or more unrelated charitable organizations described in sec_170 and sec_501 a permitted transferee a permitted transferee may not transfer or assign the option or any portion thereof without the written consent of x generally the option is exercisable in whole or in part and from time to time by a written notice of exercise delivered to x payment of the purchase_price of any shares with respect to which the option will be exercised generally will be by certified or bank cashier’s or teller’s check or wire transfer and will be delivered with the notice of exercise upon exercise of the option the certificate or certificates for shares of common_stock as to which the option was exercised will be registered in the name of the person or persons exercising the option according to paragraph of the option agreement the shares that x will transfer to y or a permitted transferee upon exercise of the option may be subject_to restrictions plr-104104-01 in addition the option agreement provides a cashless procedure a net exercise in which no consideration is paid to x under the net exercise procedure y elects to receive shares of common_stock equal to the value of the option if y were to elect the net exercise procedure y would provide x with written notice of y’s election to utilize the net exercise procedure and x would issue to y the number of shares of the common_stock computed using a formula specified in the stock_option pledge agreement these shares would satisfy x’s pledge obligation for the shares subject_to the net exercise it is expected that y will collect the option in two parts with respect to a portion of the option y will utilize the net exercise procedures described above to effect a transfer of common_stock from x in satisfaction of its pledge obligation for the second part y will transfer the option to an unrelated permitted transferee which will pay y a price for the option equal to the difference between the fair_market_value of the common_stock subject_to the option on the date of the transfer and the exercise price of the option less an agreed upon discount these terms would be negotiated at arm’s- length law and analysis sec_170 of the code allows as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 provides that in the case of a corporation the total deductions under sec_170 for any taxable_year shall not exceed percent of the taxpayer’s taxable_income computed with certain adjustments listed in sec_170 under sec_1_170a-1 of the income_tax regulations a deduction generally is allowed to a corporation for any charitable_contribution actually paid during the taxable_year irrespective of the method_of_accounting employed or the date on which the contribution is pledged in the case of a corporation reporting its taxable_income on the accrual basis sec_170 provides that in certain limited cases a corporation may elect to treat a contribution as paid in the year that it is authorized by the board_of directors revrul_75_348 1975_2_cb_75 holds that a corporation that pledges an option to purchase shares of its common_stock at a specified price to an educational_organization described in sec_170 of the code is entitled to a charitable_contribution_deduction in the taxable_year that the option is exercised for the excess of the fair_market_value on the date of exercise over the exercise price see also revrul_82_197 1982_2_cb_72 holding that an individual who grants an option to purchase real_property to a charitable_organization described in sec_170 is allowed a charitable_contribution_deduction for the year in which the organization exercises the option in the amount of the excess of the property’s fair_market_value on the date of exercise over the option’s exercise price revrul_82_197 states that although the promise to pay may be enforceable a promise to pay money or sell property in the future is not itself a payment for purposes of sec_170 plr-104104-01 where a charitable_contribution is made in property other than money sec_1_170a-1 of the regulations provides in part that the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 where a property is sold to a charity for less than its fair_market_value sec_1011 of the code provides for the adjustment of the donor’s basis for purposes of computing its gain from the portion of the property sold in the bargain sale see also sec_1_1011-2 and sec_1_170a-4 of the regulations in addition sec_170 provides in certain circumstances for a reduction in the amount of the charitable_contribution if at the time of the contribution a sale of the property by the donor at its fair_market_value would have resulted in gain sec_1032 of the code provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation since sec_1032 provides that a corporation does not recognize gain_or_loss on the sale of its own stock the reductions to fair market provided in sec_170 do not apply when a corporation contributes its own stock to charity see revrul_75_348 for the same reason the bargain sale provisions of sec_1011 and sec_1_1011-2 and sec_1_170a-4 do not apply when a corporation sells its stock to a charity for less than the fair_market_value of the stock see revrul_75_348 sec_1_170a-1 provides that the charitable_contribution_deduction under sec_170 for a payment that a taxpayer makes partly in consideration for goods or services may not exceed the excess of a the amount of any cash paid and the fair_market_value of any property other than cash transferred by the taxpayer to an organization described in sec_170 over b the fair_market_value of the goods or services the organization provides in return if the option is exercised by a permitted transferee paying the option_price for shares of stock we conclude that under the reasoning set forth in revrul_75_348 and revrul_82_197 x is treated as making a charitable_contribution described in sec_170 in the year that the stock is transferred to a charity described in sec_170 and the amount of x’s charitable_contribution is the excess of the fair_market_value of the shares on the date of exercise over the option_price under the reasoning set forth in revrul_75_348 and revrul_82_197 we conclude that x will be entitled to the charitable_contribution_deduction in the manner and to the extent provided in sec_170 if the option is exercised by a charity either y or a permitted transferee using the net exercise procedure which is described above we conclude that under the reasoning set forth in revrul_75_348 and revrul_82_197 x is treated as making a charitable_contribution described in sec_170 in the year that the stock is transferred to a charity described in sec_170 because no payment is made by the charity to x under the net exercise procedure the amount of the charitable_contribution is the fair_market_value of the shares at the time of the contribution that are paid to the charity under the reasoning set forth in revrul_75_348 and revrul_82_197 we conclude that x will be entitled to the charitable_contribution_deduction in the manner and to the extent provided in sec_170 plr-104104-01 our conclusions are based on the assumption that the charity either y or a permitted transferee is described in sec_170 at the time that the transfer of stock is made by x to that charity our ruling is based on the assumption that x will comply with all applicable_requirements of sec_170 and the regulations under sec_170 if the stock that x transfers to y or a permitted transferee is subject_to restrictions that may materially affect the fair_market_value of the stock see sec_1_170a-13 of the regulations no opinion is expressed about the federal_income_tax treatment of the transaction under other provisions of the code the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by karin g gross senior technician reviewer branch enclosure cc copy for sec_6110 purposes
